Case: 16-60075      Document: 00514021752         Page: 1    Date Filed: 06/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 16-60075
                                                                                      Fif h Circuit

                                                                                    FILED
                                  Summary Calendar                               June 6, 2017
                                                                               Lyle W. Cayce
EFRAIN GONZALEZ-ROMAN,                                                              Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 848 326


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Efrain Gonzalez-Roman, a native and citizen of Mexico, petitions for
review of the order of the Board of Immigration Appeals (BIA) dismissing his
appeal from the Immigration Judge’s (IJ) denial of his application for asylum,
withholding of removal, and protection under the Convention Against Torture
(CAT). He asserts that the BIA erred in determining that he was not entitled
to asylum or withholding of removal based on his membership in a particular
social group, i.e., deportees with Mexican ancestry but who were born in, or are

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60075    Document: 00514021752     Page: 2    Date Filed: 06/06/2017


                                 No. 16-60075

associated with, the United States because they are not fluent in Spanish and
are relatively unfamiliar with Mexican society. Gonzalez-Roman fails to brief
any argument challenging the BIA’s determination that he was not entitled to
relief under the CAT and, therefore, he has abandoned any related claim. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Because the BIA agreed with the IJ’s conclusions regarding Gonzalez-
Roman’s eligibility for relief, both the BIA’s and IJ’s decisions are reviewable.
See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Under the substantial
evidence standard, Gonzalez-Roman must demonstrate that the evidence is so
compelling that no reasonable factfinder could reach a conclusion contrary to
that of the BIA. Id. at 537.
      Substantial evidence supports the determination that Gonzalez-Roman
did not establish that he was a member of a cognizable particular social group.
See Orellana-Monson v. Holder, 685 F.3d 511, 518-19 (5th Cir. 2012); Wang,
569 F.3d at 537. Specifically, Gonzalez-Roman fails to define membership in
the proposed group with sufficient exactness to limit its membership; the group
is overbroad and fails to provide an adequate benchmark for determining group
membership. See Orellana-Monson, 685 F.3d at 518-19. The circumstances of
each member of the proposed group would manifest a variety of demographics,
reasons for being in Mexico, duration of time living in the United States, and
acculturation to Mexican society. The parameters of group membership, which
are indeterminate and involve subjective judgments, do not permit members
and non-members of the group to be discerned easily. See Orellana-Monson,
685 F.3d at 521-22. Gonzalez-Roman fails to show that the record compels a
conclusion contrary to that of the BIA regarding his eligibility for relief based
on his membership in a particular social group. See Wang, 569 F.3d at 537.
      The petition for review is DENIED.



                                       2